Name: Commission Regulation (EEC) No 35/81 of 1 January 1981 fixing the rate of the supplementary aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 2 / 32 Official Journal of the European Communities 1 . 1 . 81 COMMISSION REGULATION (EEC) No 35/81 of 1 January 1981 fixing the rate of the supplementary aid for dried fodder Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2052 /80 and Article 104 of the Act of Accession of Greece to the information at present available to the Commission that the amount of the supplementary aid at present in force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organi ­ zation of the market in dried fodder ('), as last amended by the Act of Accession of Greece ( 2), and in particular Article 5 ( 3 ) thereof, Whereas the amount of the supplementary aid referred to in Article 5 (3 ) of Regulation (EEC) No 1117 /78 was fixed by Regulation (EEC) No 2052 / 80 ( 3 ), as last amended by Regulation (EEC) No 3090 / 80 (4); Whereas , in the absence of the guide price for the 1981 / 82 marketing year for dried fodder, in the case of advance fixing for the months of April , May, June , July , August, September and October 1981 , the amount of subsidy on these products has been obtainable only on the basis of the guide price for the months of April , May, June , July, August , September and October 1980 ; whereas , therefore this amount may be applied on a temporary basis and should be confirmed or replaced when the guide price for the 1981 / 82 marketing year is known ; 1 . The rate of the supplementary aid referred to in Article 5 (3 ) of Regulation (EEC) No 1117 /78 is fixed Regulation . 2 . The amount of the subsidy in the case of advance fixing for the months of April , May, June, July, August, September and October 1981 will , however, as for dried fodder, be confirmed or replaced as from 1 January 1981 to take into account the guide price which is fixed for these products for the 1981 / 82 marketing year . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 142 , 30 . 5 . 1978 , p . 1 . O OJ No L 291 , 19 . 11 . 1979 , p . 17 . (') OJ No L 200 , 1 . 8 . 1980 , p . 41 . C ) OJ No L 324 , 29 . II . 1980 , p . 40 . 1 . . 81 Official Journal of the European Communities No L 2 /33 ANNEX to the Commission Regulation of 1 January 1981 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 January 1981 to dried fodder : (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.07 C Fodder otherwise dried ex 12.10 B Additional aid Community of Nine Greece Communtiy of Nine Greece 3-414 0 1-921 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) February 198 1 0 0 0 0 March 1981 0 0 0 0 April 1981 (') 0 0 0 0 May 1981 (') 0-584 0 0-329 0 June 1981 (') 0-644 0 0-363 0 July 1981 (') 0-644 0 0-363 0 August 1981 (') 0-644 0 0-363 0 September 1981 (') 0-644 0 0-363 0 October 1981 (') 0-644 0 0-363 0 (') Subject to confirmation .